DETAILED ACTION
1.          Claims 1-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 3/19/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
6.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
7.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.          Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,959,238 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method of operating a base station in a wireless telecommunications system for transmitting downlink control-related information to a terminal, the method comprising the base station:
allocating downlink resources in a first set of resources for sending the downlink control-related information; 
determining that a further downlink transmission will be transmitted using at least part of the allocated downlink resources thereby identifying a collision between the downlink control-related information transmission and the further downlink transmission; 
upon identifying a collision, allocating a second set of resources for sending the downlink control-related information;




 transmitting the downlink control-related information using at least the second set of resources.
Patent, Claim 1:
A method of transmitting downlink control-related information to a terminal in a wireless telecommunications system, the method comprising:
 
allocating downlink resources in a first set of resources for sending the downlink control-related information; 
determining that a further downlink transmission will be transmitted using at least part of the allocated downlink resources, thereby identifying a collision between the downlink control-related information transmission and the further downlink transmission; 
allocating, upon identifying the collision, a second set of resources for sending the downlink control-related information; 
transmitting, to the terminal, a notification that the downlink control-related information in the first set of resources is affected by the collision; and 
transmitting the downlink control-related information using the second set of resources, wherein the notification comprises one or more of an indication that downlink control-related information is not transmitted in the first set of resources, frequency information for the second set of resources, timing information for the second set of resources, an identifier for the second set of resources, an indication of the resources of the first set of resources affected by the collision, and an indication of the resources used for the further downlink transmission.


Claims 2-15 of the Application are transparently found in claims 2-18 of the Patent with obvious word variations. For example,
Claim 2 of the Application corresponds to claim 2 of the Patent;
Claim 3 of the Application corresponds to claim 3 of the Patent;
Claim 4 of the Application corresponds to claim 4 of the Patent;
Claim 5 of the Application corresponds to claim 5 of the Patent;
Claim 6 of the Application corresponds to claim 1 of the Patent;
Claim 7 of the Application corresponds to claim 7 of the Patent;
Claim 8 of the Application corresponds to claim 9 of the Patent;
Claim 9 of the Application corresponds to claim 10 of the Patent;
Claim 10 of the Application corresponds to claim 12 of the Patent;
Claim 11 of the Application corresponds to claim 13 of the Patent;
Claim 12 of the Application corresponds to claim 15 of the Patent;
Claim 13 of the Application corresponds to claim 16 of the Patent;
Claim 14 of the Application corresponds to claim 17 of the Patent; and
Claim 15 of the Application corresponds to claim 15 of the Patent.

Claim Rejections - 35 USC § 102
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.         Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0327751 A1 (IDS dated 3/19/2021) to Don et al. (hereinafter “Dong”), claiming priority to and fully-supported by foreign application CN 201710002667.9, filed January 3, 2017.
            Regarding Claim 1, Dong discloses a method of operating a base station in a wireless telecommunications system for transmitting downlink control-related information, the method comprising the base station:
     allocating downlink resources in a first set of resources for sending the downlink control-related information (Dong: [0010] – “…determining a scheduled first time-frequency resource, where the first time-frequency resource is scheduled for a transmit end to send first data…” See also Abstract, [0076-0079], [0102], and [0110].);
     determining that a further downlink transmission will be transmitted using at least part of the allocated downlink resources (Dong: Abstract – “…and a re-allocated time-frequency resource in the first time-frequency resource is scheduled to send second data; sending, by the transmit end, the second data on the re-allocated time-frequency resource, and sending a part of the first data on a remaining first time-frequency resource other than the re-allocated time-frequency resource…” See also [0010], [0076-0079], [0102], and [0110].) [thereby identifying a collision between the downlink control-related information transmission and the further downlink transmission] (Interpreted as an intended result.);
     upon identifying a collision, allocating a second set of resources for sending the downlink control-related information (Dong: Abstract – “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0128-0129], [0138-0139], [0178], and [0198].);
     upon identifying the collision, allocating a second set of resources a further set of resources for sending the downlink control-related information (Dong: Abstract – “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0128-0129], [0138-0139], [0178], and [0198].);
     transmitting the downlink control-related information using at least the second set of resources (Dong: Abstract - “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0121], [0128-0129], [0138-0139], [0178], and [0198]. In [0124-0125], the indication of the resource information is “related” in that it is communicated via downlink control in formation (DCI).).
            Regarding Claim 2, Dong discloses the method of claim 1 wherein the terminal is pre-configured with information identifying the first set of resources and with information identifying the second set of resources (Dong: [0120-0123] – corresponds to storing the resource allocation information in the receive end, or terminal.).
            Regarding Claim 3, Dong discloses the method of claim 1, wherein transmitting the downlink control-related information comprises transmitting the downlink control-related information in the first set of resources (Dong: Abstract - “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0121], [0128-0129], [0138-0139], [0178], and [0198]. In [0124-0125], the indication of the resource information is “related” in that it is communicated via downlink control in formation (DCI).); and   
     separately transmitting the downlink control-related information in the second set of resources (Dong: Abstract - “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0121], [0128-0129], [0138-0139], [0178], and [0198]. In [0124-0126], the indication of the resource information is “related” in that it is communicated via downlink control in formation (DCI). In [0121], the supplementary transmission (retransmission) information indication message, or control information, is sent as a supplement to the resource indication information of the first resource information.).            
            Regarding Claim 11, Dong discloses the method of claim 1, further comprising
     upon identifying the collision, selecting as the second set of resources a further set of resources already reserved for the transmission of further downlink control-related information (Dong: Abstract – “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0128-0129], [0138-0139], [0178], and [0198].);
     transmitting the downlink control-related information and the further downlink control-related information in the further set of resources (Dong: Abstract - “…and sending, by the transmit end, a remaining part of the first data that is not sent due to occupation by the second data, by using a supplementary-transmission time-frequency resource that is determined based on the re-allocated time-frequency resource and that is in a second time-frequency resource.” See also [0010], [0069], [0076-0079], [0110], [0121], [0128-0129], [0138-0139], [0178], and [0198]. In [0124-0126], the indication of the resource information is “related” in that it is communicated via downlink control in formation (DCI). In [0121], the supplementary transmission (retransmission) information indication message, or control information, is sent as a supplement to the resource indication information of the first resource information.).
            Regarding Claim 12, Dong discloses the method of claim 1 wherein the second set of resources is at a different time period and/or different frequencies than the first set of resources (Dong: [0084] and [0086] – corresponds to frequencies with different time slots.).
            Regarding Claim 13, Dong discloses the method of claim 1 wherein the downlink control-related information comprises one or more of: allocation information (Dong: [0038] – corresponds to indication information of re-allocated resources.), downlink control information “DCI” (Dong: [0124] – downlink control information includes DCI.) and acknowledgement information (Dong: [0123] – indication information includes HARQ numbers.).
            Regarding Claim 14, Dong discloses a base station for transmitting downlink control-related information in a wireless telecommunications system, the base station being configured to implement the method of claim 1 (Dong further discloses the base station in at least the previous recitations of claim 1 as a “transmit end” and [0023].).
            
            Claim 15, directed to an apparatus embodiment of claim 1, recites similar features as claim and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Dong further discloses the base station in at least the previous recitations of claim 1 as a “transmit end” and [0023].            

Claim Rejections - 35 USC § 103
12.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of United States Patent Application Publication 2020/0187225 A1 (IDS dated 3/19/2021) to Xia et al. (hereinafter “Xia”), claiming benefit to and fully supported by foreign patent application CN 201610958372.4, filed November 3, 2016.
            Regarding Claim 4, Dong discloses the method of claim 1, but does not expressly disclose wherein transmitting the downlink control-related information comprises transmitting the downlink control-related information in the second set of resources only.
            However, Xia discloses transmitting the downlink control-related information comprises transmitting the downlink control-related information in the second set of resources only (Xia: [0012] – “Downlink control information (DCI) for scheduling the first type of data is located in at least the first type of resource; and DCI for scheduling the second type of data is located in the second type of resource.” See also [0031-0035], [0048], [0054], [0092], and [0162-0164].).
            Xia is related to Dong and the claimed invention in that Xia seeks to resolve issues of co-existence between Enhanced Mobile Broadband (eMBB) service and the Ultra Reliability Low Latency Communication (URLLC) service under New Radio (NR) (Xia: [0001] and [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify resource allocation of Dong in view of the resource indication(s) of Xia to use DCI in a particular resource for the reasons of identifying types of data in the resource (Xia: [0002-0003]).

Allowable Subject Matter
17.         Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

19.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 13, 2022